Citation Nr: 0921224	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for 
traumatic injury of the right wrist with residual scarring.

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and February 2004 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Paul, Minnesota.  The Veteran 
testified before a Decision Review Officer in July 2003; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2007 Remand issued by the Board directed the agency 
of original jurisdiction to schedule the Veteran for a new VA 
examination for the purpose of evaluating the severity of his 
service-connected traumatic injury of the right wrist with 
residual scarring and GERD.  A letter dated September 10, 
2008, was sent to the Veteran's last known address notifying 
him that he would be scheduled for a VA examination and that 
his failure to report for any examination could have an 
adverse affect on his claim.  The Veteran was then scheduled 
for a VA examination to be completed in October 2003; he 
failed to report for this examination. 

The record contains the letter sent to the Veteran notifying 
of the date, time, and place of his October 2003 VA 
examination.  See VA Examination Notice Letter dated 
September 11, 2008.  However, it was sent to a different 
address than the September 10, 2008, letter, as well as an 
August 2007 development letter, and an October 2008 
supplemental statement of the case.  There is nothing of 
record indicating that the Veteran provided the address used 
in the September 10 Examination Notice Letter.  Under these 
circumstances, the Board finds it reasonable to conclude that 
the Veteran did not receive notice of his October 2003 VA 
examination.  As such, the Board finds that the remand 
directives have not been substantially complied with, and a 
new remand is required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
gastrointestinal disorder examination to 
determine the severity of his service 
connected GERD.  The claims folder, 
including a copy of this REMAND, must be 
provided to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed 
in conjunction with the examination.  Any 
necessary tests should be performed.  The 
examiner should describe any symptoms and 
manifestations associated with the 
Veteran's service-connected GERD, and 
should specifically comment as to the 
presence, frequency, and severity of any 
bowel functions, including diarrhea and 
constipation, abdominal pain, vomiting, 
material weight loss, hematemesis, melena 
with moderate anemia, epigastric distress, 
dysphagia, pyrosis, regurgitation, and any 
substernal, arm, or shoulder pain.  Any 
opinions should be accompanied by a 
rationale.

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected traumatic right 
wrist injury.  The claims folder, 
including a copy of this REMAND, must be 
provided to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed 
in conjunction with the examination.  Any 
necessary tests should be performed.  The 
examiner should describe any symptoms and 
manifestations associated with the 
Veteran's in-service right wrist injury, 
including any limitation of motion, 
weakness, muscle injury, and/or scarring.  
Any opinions should be accompanied by a 
rationale.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

